Title: From George Washington to Tench Tilghman, 2 June 1785
From: Washington, George
To: Tilghman, Tench

 

Dear Sir,
Mount Vernon June 2d 1785

As your letter of the 30th Ulto did not reach me until late this afternoon, and the Post goes from Alexaa at 4 Oclock in the morning, I have scarcely a moment (being also in company) to write you a reply.
I was not sufficiently explicit in my last. The terms upon which Mr Falconer came to this Country are too high for my finances—and (to you, my dear Sir, I will add) numerous expences. I do not wish to reduce his (perhaps well founded) expectations; but it behoves me to consult my own means of complying with them.
I had been in hopes, that a young man of no great expectations, might have begun the world, with me, for about fifty of Sixty pounds Virga Curry pr Ann.—but for one qualified in all respects to answer my purposes, I would have gone as far as Seventy five—more would rather distress me.
My purposes are these. To write Letters agreeably to what shall be dictated. Do all other writing which shall be entrusted to him—Keep Accts—Examine, arrange, & properly methodize my Papers, which are in great disorder. ride, at my expence, to do such business as I may have in different parts of this, or the other States, if I should find it more convenient to send, than attend my self, to the execution thereof. And, which was not hinted at in my last, to inetiate two little children (a girl of six, & a boy of 4 years of age, descendent’s of the deceased Mr Custis, who live with me, and are very promising) in the first rudiments of education. This to both parties, would be mere amusement, because it is not my wish that the Children should be confined.
If Mr Falconer should incline to accept the above stipend in addition to his board, washing & mending, and you (for I would rather have your opinion of the Gentleman than the report of a thousand others in his favor) upon a close investigation of his character, Temper, & moderate political tenets (for supposing him an English man, he may come with the prejudices, & Doctrines of his Country) the sooner he comes, the better my purposes would be promoted.
If I had had time, I might have added more, but to you it would have been unnecessary. You know my wants—you know

my disposition—and you know what kind of a man would suit them. In haste I bid you adieu. With assurances of great regard & sincere friendship, I am—Dr Sir Yr Affecte Hble Servt

Go: Washington

